             Case 2:19-cr-00300-JCM-EJY Document 260 Filed 07/29/21 Page 1 of 3




 1   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 2   815 South Casino Center Blvd.
     Las Vegas, Nevada 89101-6718
     702-474-4222
 3   emagana@draskovich.com
     robert@draskovich.com
 4   Attorney for Defendant
                              UNITED STATES DISTRICT COURT
 5                             FOR THE DISTRICT OF NEVADA

 6
     UNITED STATES OF AMERICA,                       )       Case No.: 2:19-CR-00300-JCM-EJY
 7              Plaintiff,                           )
                                                     )
                                                     )       STIPULATION TO CONTINUE
 8                                                   )       SENTENCING HEARING
     vs.                                                          (Third Request)
                                                     )
 9                                                   )
                                                     )
10                                                   )
     JORGE SAENZ DE TEJADA,                          )
11               Defendant.                          )
     ____________________________________            )
12
              IT IS HEREBY STIPULATED AND AGREED by and between, Robert M. Draskovich,
13
     Esq., attorney for Defendant, Jorge Saenz De Tejada, and Christopher Chiou, United States
14
     Attorney, District of Nevada, Simon F. Kung, Assistant United States Attorney, that the
15
     sentencing hearing in the above captioned case, which is currently scheduled for August 4, 2021
16
     at 10:30AM., be continued and reset to a date and time convenient to the Court, but no sooner
17
     than ninety (90) days.
18
              The Stipulation is being entered for the following reasons:
19
           1. Based on the public health emergency brought by the COVID-19 pandemic, and the
20
              required social-distancing measures as recognized in the Court’s Temporary General
21
              order 2020-05 Extended, the parties agree to continue the currently scheduled sentencing
22
              hearing from August 4, 2021 at 10:30AM., to a date and time convenient to the Court,
23
              but no sooner than ninety (90) days.
24
           2. This continuance allows counsel additional time to prepare for the hearing.


                                                         1
       Case 2:19-cr-00300-JCM-EJY Document 259
                                           260 Filed 07/28/21
                                                     07/29/21 Page 2 of 3




 1   3. This continuance is not sought for purposes of delay, but to account for the necessary

 2      social-distancing in light of COVID-19 public health emergency.

 3   4. The defendant is out of custody and does not object to the continuance.

 4      RESPECTFULLY SUBMITTED this 28th day of July, 2021.

 5
                                              /s/ Simon F. Kung
 6                                            SIMON F. KUNG
                                              Assistant United States Attorney
 7                                            Attorney for Plaintiff

 8                                            /s/ Robert M. Draskovich
                                              ROBERT M. DRASKOVICH, ESQ.
 9                                            Nevada Bar No. 6275
                                              Attorney for Defendant
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                2
           Case 2:19-cr-00300-JCM-EJY Document 260 Filed 07/29/21 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                        ) Case No.: 2:19-CR-00300-JCM-EJY
     UNITED STATES OF AMERICA,
                                          )
 4                                        )
                 Plaintiff,
                                          ) Findings and Order on Stipulation
 5                                        )
           vs.                            )
 6                                        )
     JORGE SAENZ DE TEJADA,               )
                                          )
 7                                        )
                 Defendant.
                                          )
 8
     ____________________________________ )
 9
            Based on the pending stipulation between the government and the defense, and good
10
     cause appearing therefore, the Court hereby finds that:
11
            1.      To account for the necessary social-distancing in light of the COVID-19 public
12
     health emergency, the sentencing hearing in this case should be continued.
13
            2.      The parties agree to this continuance.
14
            3.      This continuance allows counsel additional time to prepare for the hearing.
15
            4.      This continuance is not sought for purposes of delay.
16
                                                ORDER
17
            IT IS THEREFORE ORDERED that the sentencing hearing in the above-captioned
18
     matter currently scheduled for August 4, 2021 at 10:30AM., be vacated and continued to a date
19                                                                                 10:00 AM
                                                 November 10, 2021 at the hour of ________.
     and time convenient to this Court, that is _________________
20
                                              IT IS SO ORDERED this
                                                               July____ day July, 2021.
                                                                    29, 2021.
21

22
                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
23

24


                                                     3
